174 Ga. App. 471 (1985)
330 S.E.2d 597
COLEY FERTILIZER COMPANY, INC.
v.
GOLD KIST, INC.
70015.
Court of Appeals of Georgia.
Decided April 2, 1985.
Stephen L. Ivie, for appellant.
Bob Reinhardt, R. Kelly Raulerson, for appellee.
BANKE, Chief Judge.
The plaintiff filed suit against Gold Kist, Inc., and David Nelson in the Superior Court of Turner County, Georgia. The trial court dismissed the complaint as to Gold Kist for failure to set forth facts establishing venue as to Gold Kist. Although the case remains pending against Nelson in the court below, plaintiff seeks to appeal the order dismissing Gold Kist. Gold Kist has moved to dismiss the appeal because the order appealed from is not a final judgment within the meaning of OCGA § 5-6-34 (a) (1). Held:
The order sought to be appealed is not final within the meaning of OCGA § 5-6-34 (a) because the case remains pending below. Because the procedures set forth in OCGA § 5-6-34 (b) have not been *472 followed, the appeal must accordingly be dismissed.
Appeal dismissed. McMurray, P. J., and Benham, J., concur.